Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 05, 2020. Claims 1-23 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “substantially proportional” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	
	Claims 5 and 11 recite front axle is approximately 30% higher than the torque delivered before entering the turn appears to be indefinitely since it’s unclear the front axles is approximately 30% higher than the torque delivered to which axles. Thus, the claims fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 10-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al US2014/0378274 (“Umemoto”) in view of Kroehnert et al. US2007/0050112 (“Kroehnert”).

Regarding claim(s) 1, 7. Umemoto discloses a method of brake steering in a four-wheel drive utility vehicle comprising: 
carrying at least two front wheels on a driven front axle; carrying at least two rear wheels on a driven rear axle; delivering torque to the front and rear axles via a powertrain and a connecting shaft;
entering a turn; applying independently operable service brakes on each of the front and rear wheels on an inside of the turn (para. 48, FIGS. 1 and 2, the tractor is configured as four-wheel-drive type including a pair of right and left front wheels 1 which are steerable and drivable, and a pair of right and left rear wheels 2 which are drivable and to which braking is independently applicable. Para. 64, , during a turning traveling in which the steering wheel 5 is operated to turn in a turning direction, by performing a pressing operation on one of the right and left brake pedals 19 alone corresponding to the rear wheel 2 on an inner side of the turn, a turning state at that moment can be switched from a normal turning state caused by the turning operation of the steering wheel 5 to a braking turning state in which); and
Umemoto does not explicitly disclose adjusting a controlled clutch arrangement in the connecting shaft to vary distribution of the delivered torque between the front and rear axles.
Kroehnert teaches another vehicle system and method that controlled clutch arrangement in the connecting shaft to vary distribution of the delivered torque between the front and rear axles (para. 2, An electronically-controlled drivetrain may adjust the torque distribution to the wheels of the vehicle to correct an unstable driving condition. Para. 23, Additionally, in other embodiments, the amount of torque that is distributed to the front and rear wheels 103, 104, 105, and 106 can be varied on an individual basis. For example, the front differential 110 can be used to distribute a different amount of torque to each of the front wheels 103 and 104. Similarly, the rear differential 115 can be used to distribute a different amount of torque to each of the rear wheels 105 and 106. Therefore, it is possible to distribute different amounts of torque to each of the wheels 103, 104, 105, and 106.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Umemoto by incorporating the applied teaching of torque distribution as taught by Kroehnert to improve traction controls in utility vehicles. 

Regarding claim(s) 4, 10. Umemoto in view of Kroehnert further teaches determining a level of braking force applied by the service brakes from a pressure level exerted on a brake control (para. 62, a braking force in accordance with a pressing operation amount of the corresponding brake pedal 19.)

Regarding claim(s) 5, 11 Umemoto does not explicitly discloses wherein, on entering the turn, the torque delivered to the front axle is approximately 30% higher than the torque delivered before entering the turn.
Kroehnert teaches another four wheel drive system and the torque delivered to the front axle is approximately 30% higher than the torque delivered before entering the turn. (para. 23, As commonly known in the art, torque is intended to refer to a force that produces a rotation of, or torsion to a drive shaft. In some embodiments, the torque that is generated by the engine can be distributed differently to the front differential 110 and the rear differential 115. This type of torque distribution may require a center differential (not shown). For example, the front differential 110 may receive 40 percent of the total torque that is produced by the engine, while the rear differential 115 may receive the remaining 60 percent of available torque.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Umemoto by incorporating the applied teaching of Kroehnert to improve traction control in utility vehicles. Furthermore, the claim would have been obvious because it is simply a particular known technique for distributing torque based on wheel slip condition and was recognized as part of the ordinary capabilities of one skilled in the art.

Regarding claim(s) 6, 12, 13, 15, 16. Umemoto is silent to the distribution of torque delivered to the front axle, in comparison to that delivered before entering the turn, is controllably varied based on one or more of the following factors: gross weight of the vehicle; amount of front and/or rear ballasting carried by the vehicle; weight of a towed or carried implement; extent of measured wheel-slip for one or more wheels of the vehicle; tyre pressure in one or more tyres on respective wheels of the vehicle; angle of turn of the vehicle; speed of the vehicle; ambient conditions external.
Kroehnert further teaches the distribution of torque delivered to the front axle, in comparison to that delivered before entering the turn, is controllably varied based on one or more of the following factors: gross weight of the vehicle; amount of front and/or rear ballasting carried by the vehicle; weight of a towed or carried implement; extent of measured wheel-slip for one or more wheels of the vehicle; tyre pressure in one or more tyres on respective wheels of the vehicle; angle of turn of the vehicle; speed of the vehicle; ambient conditions external (para. 35, A braking function and/or a torque control function can be applied to correct an unstable vehicle condition. An unstable condition can be identified using a number of indicators. For example, an unstable condition may be identified by determining the presence of an understeering condition and/or an oversteering condition. An understeering condition may exist when the wheels of a vehicle are turned, but the vehicle does not follow the intended turning path and proceeds to travel forward instead of at the intended turning radius (i.e., the turning radius corresponding to the angle of the wheels). Para. 37, determining the presence of an understeering or oversteering condition, as described above, may determine a target sideslip angle for the vehicle, which only allows a certain amount of lateral tire slip prior to initializing the torque control function.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Umemoto by incorporating the applied teaching of Kroehnert to improve traction controls in utility vehicles. Furthermore, the claim would have been obvious because it is simply a particular known technique for distributing torque based on wheel slip condition and was recognized as part of the ordinary capabilities of one skilled in the art.

Regarding claim(s) 17. Umemoto in view of Kroehnert further teaches wherein the control system comprises an input for data and is configured, on detection of entry to the turn, to cause the clutch arrangement to vary the distribution of the torque delivered to the front axle, in comparison to that delivered before entering the turn, based on an input angle of the turn (para. 64, during a turning traveling in which the steering wheel 5 is operated to turn in a turning direction, by performing a pressing operation on one of the right and left brake pedals 19 alone corresponding to the rear wheel 2 on an inner side of the turn.)

Regarding claim(s) 18. Umemoto in view of Kroehnert further teaches wherein the control system comprises an input for data and is configured, on detection of entry to the turn, to cause the clutch arrangement to vary the distribution of the torque delivered to the front axle, in comparison to that delivered before entering the turn, based on an input of current speed of the vehicle (para. 9, the controller configured to control the actuation of the hydraulic cylinder for speed change (corresponding to vehicle speed control unit); the potentiometer type speed setter for detecting the operation amount of the shift lever; and the potentiometer type feedback sensor configured to detect the actual turning amount of the trunnion axis, wherein the controller controls the actuation of the hydraulic cylinder so that the detection value of the feedback sensor matches the set value by the speed setter.).

Regarding claim(s) 19. Umemoto in view of Kroehnert further teaches wherein the control system comprises an input for data and is configured, on detection of entry to the turn, to cause the clutch arrangement to vary the distribution of the torque delivered to the front axle, in comparison to that delivered before entering the turn, based on input of ambient conditions external to the vehicle (Kroehnert: Para. 36-para. 38, oversteering variable and an understeering variable (step 210) can be carried out using an oversteering and understeering module 300, shown in FIG. 3. The oversteering and understeering module 300 can be used to generate the instability indicator needed for step 210 by carrying out sub-process 400, shown in FIG. 4. )

Regarding claim(s) 20. Umemoto in view of Kroehnert further teaches wherein the control system comprises an input for data coupled to one or more sensors (para. 53, . To the ECU 27 are input: an output of a lever sensor 28 for detecting an operation position of the accelerator lever 17.)

Regarding claim(s) 21. Umemoto in view of Kroehnert further teaches wherein the control system comprises an input for data coupled to one or more user-operable data input devices (para. 52, FIGS. 4B and 4C, the engine 3 is configured so that its output rotational speed is non-stepwise adjusted between an idling rotational speed and a rated rotational speed, by an actuation of an accelerator cylinder 26 which is configured to operate a speed governing lever 25 of a speed governor).

Regarding claim(s) 22. Umemoto in view of Kroehnert further teaches a utility vehicle comprising the driveline of claim 7 (fig. 1).

Claims 2 ,3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al US2014/0378274 (“Umemoto”) in view of Kroehnert et al. US2007/0050112 (“Kroehnert”) further in view of Mori et al. US2005/0240332 (“Mori”).

Regarding claim(s) 2, 8. Umemoto does not explicitly disclose to applying independently operable parking brakes on each of the rear wheels to a predetermined level of braking force, on the each rear wheel on the inside of the turn. 	Mori teaches another vehicle system and method by applying independently operable parking brakes on each of the rear wheels to a predetermined level of braking force, on the each rear wheel on the inside of the turn (Abstract, para. 50, FIG. 5 illustrates an example in which the vehicle 1 is turning to the left. The rear wheel at the outside of the turn, namely, the right rear wheel 5RR, which is a driven wheel, is taken as a reference wheel. It is possible to make the turning radius in the left direction smaller by generating a substantial speed difference between the inside and outside wheels by, for example, applying a large braking force to the rear left wheel 5RL and applying no braking force to the right rear wheel 5RR. At this time, the geometric axis of rotation (X base, Y base) lies on the line of the rear wheel axle direction.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Umemoto by incorporating the applied teaching of Mori to minimize turning radius and improve vehicle controls. 
Regarding claim(s) 3, 9. Umemoto in view of Kroehnert and Mori further teaches wherein the level of braking force applied to the each rear wheel on entering the turn is substantially proportional to a level of braking force applied by the service brakes on the each same wheel (Mori: Para. 66-69, in the turning control, the target wheel speeds are set for each wheel 5FR to 5RL such that the desired target vehicle path is achieved. Then, the braking forces and the driving forces of the respective wheels 5FR to 5RL are controlled so that the respective target wheel speeds are generated while the vehicle speed (the vehicle body speed) is maintained, whereby the vehicle 1 is caused to move along the target path.)

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al US2014/0378274 (“Umemoto”) in view of Kroehnert et al. US2007/0050112171 (“Kroehnert”) further in view of Keys, II et la. US2015/0051795 (“Keys”).

Regarding claim(s) 14. Umemoto in view of Kroehnert further teaches wherein the control system comprises an input for data and is configured, on detection of entry to the turn, to cause the clutch arrangement to vary the distribution of the torque delivered to the front axle. 
However, Umemoto and Kroehnert both silent to in comparison to that delivered before entering the turn, based on an input of weight of an implement towed or carried by the vehicle.
Keys teaches another vehicle system and method that account for on an input of weight of an implement towed or carried by the vehicle (para. 43, 47, 48, FIG. 5, there is shown a top schematic view of a hypothetical occurrence in which tow vehicle or tractor 12 turns and towed implement 10 uses electric motors to counteract moments. More specifically, as the vehicle is moving forward, the tractor turns to the left. Depending on the speed and direction, a moment is generated in the trailer. The electric drive motor 18 at each wheel 16 responds to counteract the induced moment. The trailer hitch load sensor is equipped with an angle sensor to determine the hitch angle between tractor 12 and implement 10 while steering.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Umemoto by incorporating the applied teaching of Keys to improve vehicle stability when turning with an implement.

Regarding claim(s) 23. Umemoto is silent to a geographical positioning system coupled with the control system, with the control system being configured to not implement brake steering on determination that the vehicle is outside of a predetermined geographical area.
Keys teaches a geographical positioning system coupled with the control system, with the control system being configured to not implement brake steering on determination that the vehicle is outside of a predetermined geographical area (para. 74, the controller 62 may determine a steering correction in advance of a deviation of the implement 44 (or other vehicle of the vehicle train 40) from a target path of travel. For example, the controller 62 may be configured to use a predetermined map of a field, along with orientation information from the GPS device 68, ground-speed information for the tractor 42, and so on, in order to identify that the vehicle train 40 is about to travel over sloping terrain.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Umemoto by incorporating the applied teaching of Keys to improve vehicle stability when turning with an implement based on a predetermined geographical area.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666                                                                                                                                                                                                        




33